Citation Nr: 1409841	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-21 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The Veteran served on active duty from July 1976 to November 1976, and from February 2003 to September 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a personal hearing before the undersigned in December 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter, the Board believes that the issues on appeal must be remanded for further evidentiary development.  The Veteran asserts he has hypertension that is secondary to his service-connected post-traumatic stress disorder (PTSD).  Service connection may be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310  (2013).  This includes disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2)  (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  See Mclendon, 20 Vet. App. at 83.

The evidence of record includes a November 2011 VA treatment record wherein it is noted that the Veteran felt that his blood pressure became very high when the symptoms of his PTSD were flaring.  Accordingly, the Board finds that the low threshold of McLendon has been met, and the Veteran should be arranged to undergo a VA examination to determine the nature and etiology of his claimed hypertension. 

The Veteran also asserts that service connection is warranted for erectile dysfunction as secondary to either PTSD or hypertension.  In support of his claim, he has submitted treatise evidence suggesting a relationship between hypertension and erectile dysfunction.  During his August 2013 hearing, the Veteran also reported that he began to notice problems almost immediately after returning from Iraq.  Accordingly, the Veteran should be arranged for a VA examination to determine the nature and etiology of his erectile dysfunction. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should specifically request that he identify any additional medical treatment he has received for his hypertension and/or erectile dysfunction.  The RO/AMC should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include any existing relevant updated VA treatment records.  Efforts to obtain these records should be reflected in the Veteran's VA claims folder.

2. Schedule the Veteran for an appropriate VA examination(s) to determine the nature and etiology of his hypertension and erectile dysfunction.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should note review of the file.

(a) With respect to hypertension, the examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that such disability was caused or has been permanently aggravated by his service-connected PTSD, or is otherwise etiologically related to service.

(b) With respect to any erectile dysfunction, the examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that such was caused or has been permanently aggravated by the Veteran's (1) service-connected PTSD, or (2) his claimed hypertension.  The examiner should also consider whether it is at least as likely as not that the disorder had its onset in service or is otherwise directly related to service. 

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims remaining on appeal.  If the benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


